In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: October 23, 2013

* * * * * * * * * * * * * *               *
 JAMES BEVIS,                             *
                                           *      No. 11-672V
              Petitioner,                  *
                                           *
v.                                         *      Special Master Dorsey
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *      Attorneys’ Fees and Costs;
                                           *      Reasonable Amount Requested to which
              Respondent.                  *      Respondent Does not Object.
                                           *
* * * * * * * * * * * * * * *
Firooz Taghi Namei, McKinney & Namei Company, L.P.A., Cincinnati, OH, for petitioner.
Claudi Barnes Gangi, U.S. Department of Justice, Washington, D.C., for respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

        On October 13, 2011, James Bevis (petitioner) filed a petition for compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”)2 alleging that he suffered
injuries as a result of an influenza vaccine he received on October 14, 2008. Petition at 2. On
February 14, 2013, a decision dismissing the petition was entered.

       On September 10, 2013, respondent filed a Stipulation of Facts Concerning Attorneys’
Fees and Costs. According to the stipulation, respondent does not object to a total award of
attorneys’ fees and costs in the amount of $12,000.00. In accordance with General Order #9,

       1
          Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the website of the United States Court
of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116
Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be
available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (“Vaccine Act” or “Act”). All citations in this
decision to individual sections of the Act are to 42 U.S.C.A. § 300aa.
petitioner filed a statement stating that he incurred no out-of-pocket expenses in pursuing the
petition.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

             in the form of a check jointly payable to petitioner and his attorney, Firooz T. Namei
             of McKinney & Namei Co., L.P.A., in the amount of $12,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

           IT IS SO ORDERED.

                                                s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.